    8:18-cv-02108-DCC       Date Filed 09/23/20    Entry Number 109     Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Mary Adams Ross,                       )          Case No. 8:18-cv-02108-DCC
                                       )
                     Plaintiff,        )
                                       )
v.                                     )                   ORDER
                                       )
Anderson County, the Anderson          )
County Sheriff’s Office, John Skipper, )
David Stipe, Matthew McCarty,          )
                                       )
                     Defendants.       )
________________________________ )

       This matter is before the Court upon Defendants’ Motion for Summary Judgment.

ECF No. 36. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Kevin F. McDonald

for pre-trial proceedings and a Report and Recommendation (“Report”). On July 29,

2020, the Magistrate Judge issued a Report recommending that the Motion be granted.1

ECF No. 82.      The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences if they

failed to do so. Plaintiff filed Objections, and Defendants filed a Reply.2 ECF Nos. 98,

102.


       1
        The Magistrate Judge also recommended that the pending Motion in Limine be
found as moot.

       2
         Plaintiff then filed an unauthorized sur-reply, which the Court construed as a
motion for leave to file a sur-reply and directed Defendants to respond to the motion. ECF
No. 105. Defendants filed a response in opposition to the motion. ECF No. 107. It
    8:18-cv-02108-DCC       Date Filed 09/23/20    Entry Number 109       Page 2 of 17




                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                      DISCUSSION

       This action is brought by Mary Adams Ross as the personal representative of the

estate of Alexander Chase Partain (“the Decedent”). The Complaint alleges violations

pursuant to 42 U.S.C. § 1983 and the South Carolina Tort Claims Act (“SCTCA”). The

Magistrate Judge provides a thorough recitation of the relevant facts and the applicable




appears that there is some confusion with respect to the title of docket entry number 104.
However, upon review of the motion and the response, the Court finds that a sur-reply is
unnecessary in this case. The proposed sur-reply does not add any additional relevant
information or respond to new arguments by Defendants. Therefore, the motion is
denied.

                                             2
    8:18-cv-02108-DCC       Date Filed 09/23/20   Entry Number 109       Page 3 of 17




law which the Court incorporates by reference. As stated above, the Magistrate Judge

recommends that the Motion for Summary Judgment be granted.

Fourth Amendment Claim

      Plaintiff alleges there was no reasonable suspicion to initiate the traffic stop. The

Magistrate Judge found that there was no genuine issue of material fact with respect to

whether Deputy Matthew McCarty violated the Decedent’s constitutional rights by

stopping the vehicle in which the Decedent was a passenger. Plaintiff objects to the

Magistrate Judge’s conclusion.

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV.     This protection against unreasonable seizures extends to

investigatory stops made by the police. Since Terry v. Ohio, 392 U.S. 1 (1968), an officer

must have reasonable suspicion to briefly detain an individual for investigative purposes.

“Reasonable suspicion” is demonstrated when an officer “point[s] to specific and

articulable facts which, taken together with rational inferences from those facts, evince

more than an inchoate and unparticularized suspicion or hunch of criminal activity.”

United States v. Branch, 537 F.3d 328, 336 (4th Cir. 2008). The Fourth Circuit has

explained that unlike probable cause, Terry does not require officers to believe that an

individual “had committed or was committing an offense.” United States v. Perkins, 363

F.3d 317, 326 (4th Cir. 2004). Rather, “the very point of Terry was to permit officers to

take preventive action and conduct investigative stops before crimes are committed,

based on what they view as suspicious—albeit even legal—activity.” Id. In assessing

                                            3
    8:18-cv-02108-DCC        Date Filed 09/23/20    Entry Number 109       Page 4 of 17




reasonable suspicion, courts must “consider the totality of the circumstances” and “give

due weight to common sense judgments reached by officers in light of their experience

and training.” Id. at 321.

       “A police officer’s decision to stop and detain an individual must be evaluated

objectively.” Branch, 537 F.3d at 337 (citing Illinois v. Wardlow, 528 U.S. 119, 123 (2000);

Terry, 392 U.S. at 21–22). Thus, the lawfulness of a Terry stop turns “not on the officer’s

actual state of mind at the time the challenged action was taken,” Maryland v. Macon,

472 U.S. 463, 470–71 (1985), but rather on “an objective assessment of the officer’s

actions in light of the circumstances confronting him at the time,” Scott v. United States,

436 U.S. 128, 136 (1978). “In other words, if sufficient objective evidence exists to

demonstrate reasonable suspicion, a Terry stop is justified regardless of a police officer’s

subjective intent.” Branch, 537 F.3d at 337.

       Plaintiff contends that the Magistrate Judge incorrectly determined that there was

a valid traffic stop.   She puts forth several objections to the Magistrate Judge’s

recommendation on this issue.

       With respect to the Magistrate Judge’s conclusion that Deputy McCarty had

reasonable suspicion to initiate a stop of the vehicle because it was reported to him that

the vehicle the in which Decedent was a passenger rolled through a stop sign, Plaintiff

contends that this reason for the stop was created after the fact. ECF No. 98 at 6. Plaintiff

argues that Deputy David Stipe first testified that the car the Decedent was traveling in

failed to come to a complete stop at his deposition in 2019 and that Deputy McCarty failed

to mention it in his deposition or Personal Statement. Id. at 6–7. She also argues that

                                             4
     8:18-cv-02108-DCC         Date Filed 09/23/20      Entry Number 109        Page 5 of 17




the Magistrate Judge’s decision to credit this statement by Deputy Stipe amounts to a

failure to apply the correct standard of review on a motion for summary judgment. 3 Id. at

8.

       Plaintiff’s allegations fail to rise above mere speculation. She fails to point to any

evidence in the record that contradicts Stipe’s deposition testimony.            At most, Plaintiff

points to a lack of information in other documents as support for her assertion that Deputy

Stipe created justification for the stop at a later date. These conclusory allegations,

without more, are insufficient to preclude a finding of summary judgment. See Ross v.

Commc’ns Satellite Corp., 759 F.2d 355, 365 (4th Cir.1985).

       Plaintiff also argues that Deputy Stipe is not credible; accordingly, because it is the

province of the jury to weigh credibility, summary judgment must be denied and this action

must proceed to trial. ECF No. 98 at 8. In support of her assertion that Deputy Stipe’s

statements are not credible, she refers, inter alia, to the fact that he failed to notify other

officers that he knew the PT Cruiser had not been stolen once he learned this fact. Id.

Plaintiff is correct that it is not the role of this Court to weigh the credibility of the proffered

testimony. However, again, Plaintiff has provided no evidence that Deputy Stipe’s version

of events is untrue or even likely untrue beyond her own conclusory allegations. See

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (holding that a non-moving party must




       3
       Plaintiff specifically does not object to the Magistrate Judge's determination that
Deputy Stipe’s visual assessment that the car in which the Decedent was travelling
exceeded the speed limit was insufficient to establish reasonable suspicion. ECF No. 98
at 5.

                                                 5
    8:18-cv-02108-DCC        Date Filed 09/23/20      Entry Number 109       Page 6 of 17




demonstrate that specific, material facts exist which give rise to a genuine issue).

Accordingly, Plaintiff’s objection is overruled.

       Plaintiff makes several arguments regarding the additional proffered reasons for

the stop presumably because she reasons that the Magistrate Judge determined the stop

was valid based on the “totality of the circumstances.” ECF No. 98 at 10 (emphasis in

original). Upon review of the Report, the only times the Magistrate Judge mentions the

totality of the circumstances are in his discussion of Plaintiff’s excessive force claim. See

ECF No. 96. As the other reasons given to support reasonable suspicion are not at issue

in this case, these objections are overruled.

       Accordingly, in light of the evidence of record that the vehicle rolled through a stop

sign, there was reasonable suspicion to justify the stop. Failure to fully stop at a stop sign

is a violation of South Carolina law and, therefore, “provides an officer reasonable

suspicion to initiate a traffic stop.” State v. Provet, 747 S.E.2d 453, 457 (S.C. 2013); see

also S.C. Code Ann. § 56-5-2330(b). Therefore, there remains no genuine issue of

material fact with respect to the lawfulness of the stop and Plaintiff’s objections are

overruled.4




       4
          Plaintiff argues several times that Deputy Stipe’s failure to activate his blue lights
after allegedly observing two traffic infractions indicates that he did not have sufficient
facts to initiate a stop. Id. at 9. However, there is also evidence in the record that Deputy
Stipe lost sight of the vehicle after the infractions occurred. Accordingly, without more
from Plaintiff to oppose this evidence, this objection is overruled. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 252 (1986) (holding that the existence of a mere scintilla of
evidence in support of the plaintiff's position is insufficient to withstand the summary
judgment motion).

                                               6
    8:18-cv-02108-DCC         Date Filed 09/23/20      Entry Number 109        Page 7 of 17




Excessive Force

       Plaintiff agues that Deputy McCarty used excessive force against the Decedent in

shooting and killing him. The Magistrate Judge recommends granting summary judgment

in favor of Defendants as to this claim. Plaintiff objects.

       A claim that “law enforcement officials used excessive force in the course of

making an arrest, investigatory stop, or other ‘seizure’ of his person . . . [is] properly

analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard.” Graham

v. Connor, 490 U.S. 386, 388 (1989). In applying the objective reasonableness standard,

“the question is whether a reasonable officer in the same circumstances would have

concluded that a threat existed justifying the particular use of force.” Elliott v. Leavitt, 99

F.3d 640, 642 (4th Cir. 1996) (citing Graham, 490 U.S. at 396–97).

       Further, proper application of the objective reasonableness standard “requires

careful attention to the facts and circumstances of each particular case, including the

severity of the crime at issue, whether the suspect poses an immediate threat to the safety

of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight,” and “[t]he ‘reasonableness’ of a particular use of force must be judged

from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.” Graham, 490 U.S. at 396. “Ultimately, the question to be decided is

‘whether the totality of the circumstances justifie[s] a particular sort of . . . seizure.’” Smith

v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting Tennessee v. Garner, 471 U.S. 1, 8–9

(1985)).




                                                7
    8:18-cv-02108-DCC         Date Filed 09/23/20    Entry Number 109       Page 8 of 17




       Plaintiff argues that there is insufficient evidence to support the motion for

summary judgment noting that the affidavits presented by Defendants are “self-serving.”

ECF No. 98 at 12. Plaintiff attempts to excuse the lack of evidentiary support for her

allegations by arguing that Defendants were responsible for the creation of the record

and asserts that she is entitled to present an alternative version of events in light of the

fact that there were no witnesses. ECF No. 98 at 12. Plaintiff cites to Ashcroft v. Iqbal,

556 U.S. 663 (2009), and Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007), for

the proposition that a plaintiff may file a complaint that contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” ECF No. 98 at 12

(internal quotations marks omitted). Plaintiff then asserts that she has presented an

“alternative interpretation of the facts as reported by the Defendants.” Id. at 13. Plaintiff

then goes on to detail her version of events, which mainly focuses on calling into question

Deputy Stipe’s credibility.     Id. at 14–15.       Plaintiff next provides “an alternative

interpretation of the facts” surrounding the foot pursuit by Deputy McCarty, including

statements forecasting the state of mind of the Decedent. Id. at 15–19.

       Plaintiff generally works to cast doubt on Deputy McCarty’s statements. In so

doing, she cites to very few pieces of record evidence. However, she specifically argues

that the photographs of Deputy McCarty’s clothes and of the injury sustained by the

Decedent refute Deputy McCarty’s statements. ECF No. 98 at 16. Again, Plaintiff

provides no support for this assertion beyond her own conclusory allegations. While

these allegations may have been able to defeat a motion to dismiss, they are insufficient




                                              8
    8:18-cv-02108-DCC       Date Filed 09/23/20        Entry Number 109   Page 9 of 17




to defeat a motion for summary judgment and the accompanying evidence.5 The Court

overrules this objection and adopts the Magistrate Judge’s conclusion that Plaintiff’s

theorized version of events “finds no basis in the record evidence.”6 See ECF No. 96 at

12. Therefore, Plaintiff’s objections are overruled.

       Plaintiff does not appear to object to the Magistrate Judge’s recommendation that

Deputy McCarty’s actions are not imputable to Deputy Stipe under § 1983. See ECF No.

96 at 13–14. Nevertheless, out of an abundance of caution and in light of the seriousness

of this case, the Court has conducted a de novo review of the record, the applicable law,

and the Report. Upon such review, the Court agrees with the recommendation of the

Magistrate Judge.

Supervisory Liability

       The Magistrate Judge found that summary judgment should be granted as to any

claim for supervisory liability against Sheriff John Skipper pursuant to § 1983. ECF No.




       5
        The Court notes that “[u]nder Rule 56, affidavits, depositions, interrogatories, and
admissions are proper summary judgment evidence when referred to or incorporated in
the motion for summary judgment.” Inv'rs Title Ins. Co. v. Bair, C/A No. 9:05-cv-1434-
PMD, 2006 WL 8443960, at *2 (D.S.C. May 10, 2006) (citing Fed. R. Civ. P. 56(c)).

       6
          Plaintiff also states that the “Report did not explain that third dominant set of
fingerprints on the trigger.” ECF No. 98 at 18. The Magistrate Judge is not required to
explain the presence of another set of fingerprints or DNA evidence on the weapon.
Plaintiff has failed to create a genuine issue of material fact with respect to this issue;
accordingly, the objection is overruled.


                                             9
   8:18-cv-02108-DCC        Date Filed 09/23/20    Entry Number 109     Page 10 of 17




96 at 14–15. It does not appear that Plaintiff has objected to this recommendation.7

Nevertheless, out of an abundance of caution and in light of the seriousness of this case,

the Court has conducted a de novo review of the record, the applicable law, and the

Report. Upon such review, the Court agrees with the recommendation of the Magistrate

Judge.

Monell Claim

         The Magistrate Judge recommends that summary judgment be granted as to any

claim against Anderson County (“the County”) and the Anderson County Sheriff’s Office

(“ACSO”) made pursuant to Monell v. Department of Social Services of City of New York,

436 U.S. 658 (1978). Plaintiff objects.8

         In Monell, the Supreme Court concluded that “a municipality cannot be held liable

solely because it employs a tortfeasor—or, in other words, a municipality cannot be held

liable under § 1983 on a respondeat superior theory.” Monell, 436 U.S. at 691. Pursuant

to Monell, a municipality or other local government entity may be liable under § 1983 for

the violation of a plaintiff’s constitutional rights, but only where the constitutionally

offensive actions of employees are taken in furtherance of some municipal policy or



         7
         The Magistrate Judge noted that he believed Plaintiff conceded that the
supervisory liability claim against Sheriff Skipper should be dismissed. ECF No. 96 at 14.
The state law claims against Sheriff Skipper are discussed below.

         8
        In the objections, Plaintiff seems to assert this claim against the County, the
ACSO and Sheriff Skipper. ECF No. 98 at 19. In the response in opposition to the motion
for summary judgment, Plaintiff made this claim only as to the County and the ACSO.
Regardless, the Court finds Plaintiff’s claim fails against Sheriff Skipper for the same
reasons that it also fails against the County and the ACSO.

                                            10
    8:18-cv-02108-DCC         Date Filed 09/23/20       Entry Number 109        Page 11 of 17




custom. See Monell, 436 U.S. at 694; see also Knight v. Vernon, 214 F.3d 544, 552 (4th

Cir. 2000).

       As a preliminary matter, the undersigned has found no constitutional violation as

to Deputies Stipe and McCarty; accordingly, Plaintiff’s attempt to hold Defendants the

County and the ACSO liable pursuant to Monell or supervisory liability fails as well. See

Evans v. Chalmers, 703 F.3d 636, 654–55 (4th Cir. 2012) (“Because we hold that all

plaintiffs failed to state predicate § 1983 claims against the individual officers, we must

also hold that all plaintiffs have failed to state supervisory liability [and] Monell liability . . .

claims.”).

       Plaintiff contends that a lack of a foot pursuit policy amounts to deliberately

indifferent training or supervision. ECF No. 98 at 19–21. She points to the fact that the

South Carolina Department of Safety has adopted a Vehicle and Foot Pursuit Policy while

the County and the ACSO have not. This appears to be a restatement of her argument

made in the Response in Opposition to the Motion for Summary Judgment based on the

holding in Pelzer v. City of Philadelphia, 656 F. Supp. 2d 517 (E.D. Pa. 2009). As

explained by the Magistrate Judge, that case is distinguishable from the present action,

in part, because there was evidence in the record of a report that concluded that the death

in that case was a foreseeable result of the failure to institute foot pursuit tactics. There

is no such evidence in this case.

       Plaintiff also asserts that there was a back-up policy or “customary practice for

officers to call for a unit or another officer to assist the responding officer in a situation.”

ECF No. 98 at 20. Plaintiff does not explain how, even assuming she is correct, this

                                                 11
   8:18-cv-02108-DCC         Date Filed 09/23/20     Entry Number 109       Page 12 of 17




customary practice would impose liability upon the County or the ACSO for deliberately

indifferent training or supervision. The Court notes that failure to follow that supposed

policy by Deputy McCarty would not support a finding of liability for the County or the

ACSO pursuant to Monell, which imposes liability based on the observance of an existing

official policy or custom. Accordingly, Plaintiff’s objections are overruled.

Qualified Immunity

       The Magistrate Judge recommends finding that Defendants9 are entitled to

qualified immunity. The Court agrees. Qualified immunity protects government officials

performing discretionary functions from civil damage suits as long as the conduct in

question does not “violate clearly established rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Thus, qualified immunity is

lost if an official violates a constitutional or statutory right of a plaintiff that was clearly

established at the time of the alleged violation such that an objectively reasonable official

in the official’s position would have known of the right. Id.

       To determine whether qualified immunity applies, a district court must decide

whether a plaintiff has alleged the deprivation of an actual constitutional right at all and

whether the particular right was clearly established at the time of the alleged violation.

See Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam); Wilson v. Layne, 526


       9
         The Court notes that qualified immunity is only applicable to Deputy Stipe, Deputy
McCarty, and Sheriff Skipper in their individual capacities. See Santos v. Frederick Cty.
Bd. of Comm'rs, 725 F.3d 451, 470 (4th Cir. 2013) (“[Q]ualified immunity from suit under
Section 1983 does not extend to municipal defendants or government employees sued
in their official capacity.”). This distinction does not otherwise affect the analysis of the
Magistrate Judge.

                                              12
   8:18-cv-02108-DCC        Date Filed 09/23/20   Entry Number 109      Page 13 of 17




U.S. 603, 609 (1999). “The judges of the district courts and the courts of appeals should

be permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009). Here, as

discussed above, Plaintiff has failed to demonstrate that Deputy Stipe, Deputy McCarty,

and Sheriff Skipper violated his constitutional rights. Therefore, these Defendants are

entitled to qualified immunity.

State Law Claims

       Plaintiff also brings state law claims against Deputy Stipe, Deputy McCarty, Sheriff

Skipper, the County, and the ACSO.         The Magistrate Judge determined that the

Complaint provided no basis for individual liability under the SCTCA against Deputy

McCarty or Sheriff Skipper. He further determined that Deputy Stipe was entitled to

summary judgment for the same reasons he outlined in his discussion of Plaintiff’s § 1983

claims. The Magistrate Judge found that the County and/or the ACSO10 were the proper

party pursuant to the SCTCA. He found that there was no genuine issue of material fact

with respect to gross negligence because Plaintiff failed to establish that the acts of

Defendants caused the injury and that there was no evidence in the record that

Defendants were negligent in training or supervising Deputies McCarty and Stipe. ECF

No. 96 at 19–24. Plaintiff objects.




       10
         As noted by the Magistrate Judge, it is unclear which entity is the proper
employer for the individual Defendants; however, it is unnecessary to resolve this issue
to analyze the claim. See ECF No. 96 at 20 n. 3.

                                            13
   8:18-cv-02108-DCC         Date Filed 09/23/20     Entry Number 109       Page 14 of 17




       “The remedy provided by [the SCTCA] is the exclusive civil remedy available for

any tort committed by a governmental entity, its employees, or its agents except as

provided in § 15-78-70(b).” Flateau v. Harrelson, 584 S.E.2d 413, 416 (S.C. 2003)

(quoting S.C. Code § 15-78-20(b)) (emphasis in original). The doctrine of respondeat

superior therefore is inapplicable to claims against South Carolina governmental entities

or their employees. Governmental entities are vicariously liable for their employees’ torts

only as provided by the statute; governmental entities are not additionally or alternatively

liable under common-law vicarious liability doctrines. Further, “under the doctrine of

respondeat superior, the principal is liable in addition to the agent, not by reason of his

consent to be liable, but by operation of law.” S.C. Ins. Co. v. James C. Greene & Co.,

348 S.E.2d 617, 624 (S.C. 1986) (emphasis added). But under the SCTCA, for a given

tort, either the governmental entity or the employee is liable but not both. An employee

of a governmental entity who commits a tort while acting within the scope of his official

duty is not liable and the plaintiff must sue the governmental agency itself. Roberts v.

City of Forest Acres, 902 F. Supp. 662, 671 (D.S.C. 1995) (citing S.C. Code § 15-78-

70(a)). “However, if the plaintiff proves that ‘the employee’s conduct was not within the

scope of his official duties or that it constituted actual fraud, actual malice, intent to harm,

or a crime involving moral turpitude,’ then the governmental agency is not liable, and the

employee is personally liable.” Id. (quoting S.C. Code § 15-78-70(b)).

       Here, Plaintiff objects to the Magistrate Judge’s determination that Deputy Stipe,

Deputy McCarty, and Sheriff Skipper were not proper parties to the SCTCA claims. ECF

No. 98 at 23. She states that these Defendants “acted with malice and deliberate

                                              14
   8:18-cv-02108-DCC         Date Filed 09/23/20     Entry Number 109       Page 15 of 17




indifference[,] gross negligence, and reckless disregard to the safety, security, and

constitutional and statutory common law rights of the Decedent.” Id.

       With respect to Deputy Stipe, Plaintiff states that “there can be no other conclusion

that in misrepresenting and concealing information on the alleged traffic infractions,

identity of persons of interest, and status of the PT Cruiser, Stipe acted with malice, with

intent to detain the occupants of the subject car with or without a legal basis to do so.

Plaintiff can only surmise that his reason in doing so was either as an extension of the

police harassment against [the Decedent] or a genuine desire to catch him in a

commission of a felony.” Id. at 24. Again, Plaintiff fails to point to any evidence in the

record in support of her conclusions. There is evidence that the vehicle failed to fully stop

at the stop sign; therefore, there was reasonable suspicion to support the traffic stop.

Accordingly, this objection is overruled.

       Regarding Deputy McCarty, Plaintiff argues that he failed to abide by the

customary practice of calling for back-up, initiated a solo foot pursuit despite no risk of

harm to the public, failed to identify himself and give warning to the Decedent, and failed

to use less deadly weapons at his disposal. Id. The Court has previously discussed

Plaintiff’s arguments with respect to calling for back-up and the initiation of the foot pursuit

and reiterates its reasoning as to these issues. With respect to Plaintiff’s remaining

arguments, the Court agrees with the finding of the Magistrate Judge that Plaintiff has

failed to establish that the alleged negligent acts caused the death of the Decedent. See

ECF No. 96 at 22.




                                              15
   8:18-cv-02108-DCC       Date Filed 09/23/20    Entry Number 109      Page 16 of 17




      With respect to Sheriff Skipper, Plaintiff asserts that he failed to implement a foot

pursuit policy or address the officers’ use of force in dealing with alleged offenders.

Plaintiff also argues that Sheriff Skipper fostered and facilitated harassment of the

Decedent by failing to address it. The Court has addressed Plaintiff’s arguments with

respect to the implementation of a foot pursuit policy and whether excessive force was

used in this action and declines to do so again. Regarding the alleged harassment of the

Decedent, Plaintiff has proffered no evidence in support of this assertion beyond his own

conclusory allegations. Accordingly, this objection is overruled.

      Plaintiff has not objected to the Magistrate Judge’s recommendation with respect

to the County or the ACSO. Nevertheless, out of an abundance of caution and in light of

the seriousness of this case, the Court has conducted a de novo review of the record, the

applicable law, and the Report.       Upon such review, the Court agrees with the

recommendation of the Magistrate Judge.

      It is an awful thing to suddenly lose a loved one regardless of the circumstances.

This Court can well imagine Plaintiff’s anguish over the circumstances which gave rise to

this action, particularly the unanswered questions and nagging suspicions that led to the

filing of this lawsuit. However, to proceed, the claims in a lawsuit must be supported by

evidence, that is the sworn testimony of knowledgeable witnesses and documents or

other physical evidence which tend to prove those claims. Without such evidence, the

conjecture and speculation of counsel, no matter how appealing to a party, is simply

unavailing.




                                            16
   8:18-cv-02108-DCC     Date Filed 09/23/20   Entry Number 109    Page 17 of 17




                                  CONCLUSION

      Based on the foregoing, the Court adopts the recommendation of the Magistrate

Judge. Defendants’ Motion for Summary Judgment [36] is GRANTED. Defendants’

Motion in Limine [39] is FOUND as MOOT. The Motion for Leave to File a Sur-Reply

[104] is DENIED.

      IT IS SO ORDERED.

                                                   s/ Donald C. Coggins, Jr.
                                                   United States District Judge
September 21, 2020
Spartanburg, South Carolina




                                        17
